DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 24 March 2022 has been entered. 
1c.	The replacement drawings filed on 24 March 2022 are acceptable.  
Claim Status:

1d.	Claims 1, 3-8 and 11-17 are pending, of which claims 1, 4-7 and 17 are drawn to the elected invention and are under consideration. 
1e.	Claims 8, 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to the abstract is withdrawn, because no legal phraseology is recited in the amended abstract. 
2b.	The replacement drawings are accepted. Figures 1-12 are now the only drawings in the specification.  
 2c.	All of the objections and rejections of cancelled claims are moot. 
2d.	The objections of claims 1-2 are withdrawn. Amended claim 1, line 1 now recites “A pharmaceutical composition”.  Amended claim 1, line 5, after the phrase “CCL24 (Eotaxin-2);”, recites “and”.
2e.	Claim 4 now has a period at the end.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Katherine L. Neville, (Applicants' Representative) on 08 June 2022.
The application has been amended as follows: 
In The Claims:
3a.	Claim 17 (Once amended) A kit comprising the pharmaceutical composition of claim 1.
 3b.  	Please cancel claims 8, 11-16 without prejudice or disclaimer.  


Conclusion:
4.	Claims 1, 4-7 and 17 are allowed.



Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647